Case 18-12583   Doc 129   Filed 09/21/20 Entered 09/22/20 09:37:02   Desc Main
                           Document     Page 1 of 5
Case 18-12583   Doc 129   Filed 09/21/20 Entered 09/22/20 09:37:02   Desc Main
                           Document     Page 2 of 5
Case 18-12583   Doc 129   Filed 09/21/20 Entered 09/22/20 09:37:02   Desc Main
                           Document     Page 3 of 5
Case 18-12583   Doc 129   Filed 09/21/20 Entered 09/22/20 09:37:02   Desc Main
                           Document     Page 4 of 5
Case 18-12583   Doc 129   Filed 09/21/20 Entered 09/22/20 09:37:02   Desc Main
                           Document     Page 5 of 5
